DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.        Claims 1, 3-15 are allowed as applicant’s remarks on pages 12-14, filed 01/26/2022.
2.       Claims 16-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 16, Vinlenskiy et al US 20180217456 teaches liquid crystal based high- frequency device and high frequency switvh; Bayruns et al US 5,493,718 teaches dual channel low current low noise block down converter; Riggsby et al US addressable network interface units suitable for use in fttx and rfog networks and related method of controlling bandwidth allocation and identifying noise sources in such network; Vigano et al US 20190294017 teaches power distribution networks for electrochromic devices. However, the teaching of the prior art either combined or alone fails to teach wherein the converting circuit is further configured to separate the reduced-power version of the signal into the high-frequency portion, a low-frequency portion, and a middle-frequency portion, attenuate the middle-frequency portion, down-convert the high- frequency portion to the middle-frequency portion, and combine the low-frequency portion and the middle-frequency portion after down-converting the high-
Dependent claims 17-19 are allowable for the same reason.
As to independent claim 20, Vinlenskiy et al US 20180217456 teaches liquid crystal based high- frequency device and high frequency switvh; Bayruns et al US 5,493,718 teaches dual channel low current low noise block down converter; Riggsby et al US addressable network interface units suitable for use in fttx and rfog networks and related method of controlling bandwidth allocation and identifying noise sources in such network; Vigano et al US 20190294017 teaches power distribution networks for electrochromic devices. However, the teaching of the prior art either combined or alone fails to teach wherein the converting circuit is further configured to separate the second reduced- power version of the signal into the high-frequency portion, a low-frequency portion, and a middle-frequency portion, attenuate the middle-frequency portion, down-convert the high-frequency portion to the middle-frequency portion, and combine the low-frequency portion and the middle-frequency portion after down-converting the high-frequency portion to the middle-frequency portion to produce the down-converted signal and to reduce attenuation of the second reduced-power version of the signal.
Dependent claims 21-24 are allowable for the same reason.
As to independent claim 25, Vinlenskiy et al US 20180217456 teaches liquid crystal based high- frequency device and high frequency switvh; Bayruns et al US 5,493,718 teaches dual channel low current low noise block down converter; Riggsby et al US addressable network interface units suitable for use in fttx and rfog networks and 
Dependent claims 26-28 are allowable for the same reason.
As to independent claim 29, Vinlenskiy et al US 20180217456 teaches liquid crystal based high- frequency device and high frequency switvh; Bayruns et al US 5,493,718 teaches dual channel low current low noise block down converter; Riggsby et al US addressable network interface units suitable for use in fttx and rfog networks and related method of controlling bandwidth allocation and identifying noise sources in such network; Vigano et al US 20190294017 teaches power distribution networks for electrochromic devices. However, the teaching of the prior art either combined or alone fails to teach wherein the converting circuit is further configured to separate the second reduced- power version of the signal into the high-frequency portion, a low-frequency portion, and a middle-frequency portion, attenuate the middle-frequency portion, down-convert the high-frequency portion to the middle-frequency portion to minimize attenuation of the second reduced-power version of the signal.

3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649